      Case 1:19-cv-02142-RMB-BCM Document 69 Filed 04/15/19 Page 1 of 9




Toby S. Soli
Tel 212.801.3196
Fax 212.801.6400
solit@gtlaw.com


                                                                            April 15, 2019

VIA ECF
The Honorable Richard M. Berman
United States District Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

         Re:       Lek Securities Corp. and Rox Systems, Inc. v. Louis, et al., No. 19-cv-02142
                   (RMB) (S.D.N.Y.)

Dear Judge Berman:

         In accordance with the Court’s April 9, 2019 Order [Dkt.#57], Defendants 1 respectfully

submit this joint letter brief in support of their argument that this Court lacks federal subject-

matter jurisdiction. Plaintiffs have brought two federal law causes of action to manufacture

jurisdiction: an alleged violation of the Defend Trade Secrets Act (“DTSA”), and an alleged

violation of the Copyright Act.                Both claims are palpably insufficient on their face.

Consequently, there is no basis for federal jurisdiction and this Court should dismiss the action.

                                              APPLICABLE LAW

         Federal district courts are courts of limited jurisdiction which can only exercise

jurisdiction if authorized by Congress or by statute. Sullivan v. Duncan, No. 13-cv-1640, 2015

WL 4393316, at *2 (S.D.N.Y. July 17, 2015). In this case, Count One alleges violations of the

DTSA, 18 U.S.C. § 1836, et seq., and Count Two alleges copyright infringement in violation



1
  Defendants Volant Holding, LLC d/b/a Volant Trading, Volant Trading, LLC, Volant
Liquidity, LLC, and Volant Execution, LLC are collectively referred to herein as “Volant,” and
defendants Nicolas Louis and Jonathan Fowler are collectively referred to herein as the
“Individual Defendants.”


GREENBERG TRAURIG, LLP  ATTORNEYS AT LAW  WWW.GTLAW.COM
MetLife Building, 200 Park Avenue  New York, New York 10166  Tel 212.801.9200      Fax 212.801.6400
      Case 1:19-cv-02142-RMB-BCM Document 69 Filed 04/15/19 Page 2 of 9

April 15, 2019
Page 2

of 17 U.S.C. § 412, et seq. Based on these allegations, Plaintiffs allege that this “Court has

original subject matter jurisdiction.” (Compl. ¶ 20.)

         The Second Circuit has stated that it is appropriate for a district court to decline

jurisdiction over a matter where “the federal question ‘is so plainly insubstantial as to be devoid

of any merits and thus [does] not present[] any issue worthy of adjudication.” Nowak v.

Ironworkers Local 6 Pension Fund, 81 F.3d 1182 (2d Cir. 1996) (quoting Giulini v. Blessing,

654 F.2d 189, 192 (2d Cir. 1981)). When federal claims have been included purely to

manufacture federal subject-matter jurisdiction, it is appropriate for the court to dismiss the

complaint in its entirety. See, e.g., Williams v. Long Beach Mortg. Co., No. 15-CV-5952, 2016

U.S. Dist. LEXIS 136075, at *16-17 (S.D.N.Y. Sept. 30, 2016) (dismissing plaintiff’s

complaint after concluding that plaintiff’s federal claims were “wholly insubstantial” and

“made solely for the purpose of obtaining jurisdiction”).

         In order to adequately plead federal claims, a complaint must contain “factual

content . . . that allows the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged” and “cannot simply recite legal conclusions or bare elements of a cause

of action.” Universal Processing, LLC v. Zhuang, No. cv-10210, 2018 WL 4684115, at *2

(S.D.N.Y. Sept. 28, 2018).

                                                   ARGUMENT

         A.        Plaintiffs Have Not Adequately Pled a DTSA Claim.

         Where a DTSA claim rests on misappropriation of a trade secret, “a party must show

‘an unconsented disclosure or use of a trade secret by one who (i) used improper means to

acquire the secret, or, (ii) at the time of disclosure, knew or had reason to know that the trade

secret was acquired through improper means, under circumstances giving rise to a duty to



GREENBERG TRAURIG, LLP  ATTORNEYS AT LAW  WWW.GTLAW.COM
MetLife Building, 200 Park Avenue  New York, New York 10166  Tel 212.801.9200      Fax 212.801.6400
      Case 1:19-cv-02142-RMB-BCM Document 69 Filed 04/15/19 Page 3 of 9

April 15, 2019
Page 3

maintain the secrecy of the trade secret, or derived from or through a person who owed such a

duty.’” Free Country Ltd. v. Drennen, 235 F. Supp. 3d 559, 565 (S.D.N.Y. 2016) (quotation

omitted). Here, Plaintiffs fail to plead any facts that support their conclusory DTSA claim.

                   1.       Plaintiffs Have Not Pled Facts That Would Support
                            a Colorable DTSA Claim Against Volant.

         As to Volant, Plaintiffs make only the barest conclusory allegations in their complaint.

At no point do Plaintiffs specifically allege that Volant has possession of any misappropriated

trade secrets or provide any details as to how or when Volant might have come to possess those

trade secrets. Such pleadings are insufficient to give Volant “fair notice of the claims against

it.” Saphirstein v. Mauzone Mania LLC, No. I 5-CV-7264, 2017 WL 3278893, at *3 (E.D.N.Y.

July 31, 2017) (quotation omitted).

         Plaintiffs allege, “[u]pon information and belief, Defendants possess confidential

information belonging to Plaintiffs including source code, the design of LSC’s unique and

proprietary clearing system, and strategic business information that constitute trade secrets.”

(Compl. ¶ 166). This claim does nothing more than restate an element of the law in conclusory

fashion. Ashcroft v. Iqbal, 556 U.S. 662, 664 (2009) (“legal conclusions . . . must be supported

by factual allegations”). Indeed, this paragraph merely asserts that Plaintiffs believe the

Defendants might possess Plaintiffs’ trade secrets; but there is no factual basis in the Complaint

to support the conclusory allegation that the listed information are “trade secrets,” much less

that Volant possesses that information. “Alleging the existence of general categories of

confidential information, without providing any details to generally define the trade secrets at

issue, does not give rise to a plausible allegation of a trade secret’s existence.” Elsevier Inc. v.

Doctor Evidence, LLC, 2018 U.S. Dist. LEXIS 10730, at *15 (S.D.N.Y. Jan. 23, 2018) (internal

quotation marks and citations omitted) (stating the standard for trade secrets is “far greater than


GREENBERG TRAURIG, LLP  ATTORNEYS AT LAW  WWW.GTLAW.COM
MetLife Building, 200 Park Avenue  New York, New York 10166  Tel 212.801.9200      Fax 212.801.6400
      Case 1:19-cv-02142-RMB-BCM Document 69 Filed 04/15/19 Page 4 of 9

April 15, 2019
Page 4

the standard for confidentiality of business information”). Moreover, the Complaint contains

no factual support whatsoever for the supposed belief that Volant possess any of the

inadequately described secrets.

         This allegation should additionally be discounted because group pleading an allegation

against all defendants is insufficient to carry Plaintiffs’ burden against Volant. Saphirstein v.

Mauzone Mania LLC, No. I 5-CV-7264, 2017 WL 3278893, at *3 (E.D.N.Y. July 31, 2017)

(“A complaint is inadequate to state a claim where it does not allege a single fact connecting a

defendant to the alleged misconduct, but rather asserts only conclusions about ‘defendants.’”)

(quotation omitted); see also Amiron Dev. Corp. v. Sytner, No. 12-CV-3036, 2013 U.S. Dist.

LEXIS 47033, at *15 (E.D.N.Y. Mar. 29, 2013) (group pleading “fails to satisfy either the

notice-pleading requirements of Rule 8”).

         Plaintiffs have not alleged any facts to support a claim that Volant has received or used

any of Plaintiffs’ supposed trade secrets. Plaintiffs attempt to sidestep this by invoking the

doctrine of inevitable disclosure and delving into interactions that occurred nearly a year ago

between the Individual Defendants and B. Riley Capital Management, LLC, when the

Individual Defendants sought employment there. These allegations, which relate to events that

occurred in June 2018 and have no connection to the Individual Defendants’ employment or

interactions with Volant, are not sufficient to state a colorable claim against Volant. Moreover,

inevitable disclosure is a creature of New York State law, holding that under limited

circumstances individuals who retain information regarding trade secrets through no improper

means may be enjoined from entering employment where they would inevitably disclose the

same. The theory is incompatible with liability under the DTSA, and cannot be used to support

jurisdiction. EarthWeb, Inc. v. Schlack, 71 F Supp. 2d 299, 310 (S.D.N.Y. 1999) (holding “in



GREENBERG TRAURIG, LLP  ATTORNEYS AT LAW  WWW.GTLAW.COM
MetLife Building, 200 Park Avenue  New York, New York 10166  Tel 212.801.9200      Fax 212.801.6400
      Case 1:19-cv-02142-RMB-BCM Document 69 Filed 04/15/19 Page 5 of 9

April 15, 2019
Page 5

cases that do not involve the actual theft of trade secrets, the court is essentially asked to bind

the employee to an implied-in-fact restrictive covenant based on a finding of inevitable

disclosure. This runs counter to New York’s strong public policy against such agreements. . .

Thus [] the inevitable disclosure doctrine treads an exceedingly narrow path through judicially

disfavored territory.”).

                   2.       Plaintiffs Have Not Pled Facts That Would Support a
                            Colorable DTSA Claim Against the Individual Defendants.

         Plaintiffs go on at great length in the Complaint about the details of their trading and

clearing systems (without distinguishing the two) and the efforts that they have undertaken to

create and protect that technology. However, when it comes time to describe with any

particularity the alleged trade secrets that Plaintiffs believe have been misappropriated, the

Complaint becomes conspicuously opaque. “While it is not necessary to disclose every detail

of an alleged trade secret in a complaint, the pleading standard set forth in Twombly and Iqbal

requires that the complaint allege facts sufficient to identify the information for which

protection is claimed and sufficient information about its nature, value, and measures taken to

safeguard it to support an inference that the information qualifies as a trade secret.” Universal

Processing LLC v. Zhuang, 17 CV 10210, 2018 U.S. Dist. LEXIS 168730, at *7-8 (S.D.N.Y.

Sept. 28, 2018). Moreover, even assuming that Plaintiffs’ clearing technology had been

sufficiently described to qualify as a trade secret, their allegations regarding actual

misappropriation of trade secrets by the Individuals Defendants, which are based on

information and belief alone, are plainly insubstantial and devoid of any factual basis. As

Plaintiffs’ counsel has made clear repeatedly, the heart of their case lies in the disfavored New-

York-Law theory of inevitable disclosure.




GREENBERG TRAURIG, LLP  ATTORNEYS AT LAW  WWW.GTLAW.COM
MetLife Building, 200 Park Avenue  New York, New York 10166  Tel 212.801.9200      Fax 212.801.6400
      Case 1:19-cv-02142-RMB-BCM Document 69 Filed 04/15/19 Page 6 of 9

April 15, 2019
Page 6

         As stated above, a valid DTSA misappropriation claim requires “an unconsented

disclosure or use of a trade secret by one who (i) used improper means to acquire the secret, or,

(ii) at the time of disclosure, knew or had reason to know that the trade secret was acquired

through improper means, under circumstances giving rise to a duty to maintain the secrecy of

the trade secret, or derived from or through a person who owed such a duty.” Free Country,

235 F. Supp. 3d at 565 (S.D.N.Y. 2016) (quotation marks omitted)). Here, Plaintiffs have failed

to allege any facts to support their conclusory allegation that the Individuals Defendants have

improperly acquired or disclosed any trade secrets. To the extent Plaintiffs have much any such

conclusory allegations, they are completely unsupported by facts, and, instead, based solely

“upon information and belief.”

         For example, Plaintiffs allege:

    •    “With the . . . trade secrets that Louis and Fowler have learned during their employment,
         and the source code that, upon information and belief, they have transferred to
         computers and storage media they control, they have the ability to copy and re-create
         Plaintiffs’ valuable and proprietary clearing technology”

    •    Upon information and belief . . . this source code was removed from Plaintiffs’ offices
         and/or its networks, computers, and any other devices or account in Plaintiffs’ control
         by Louis and/or Fowler for their own benefit and/or for the benefit of a future employer.

    •    Upon information and belief, Fowler could use these three icons to easily access all of
         Plaintiffs’ source code, deposit it into a personal Dropbox account, and communicate
         with Louis without detection.

Sophisticated technology-based firms such as LSC and Rox would have records to show when

and what was downloaded from their repositories of confidential information. Moreover, the

alleged downloading would have occurred prior to July 13, 2018. Surely, if there were a

scintilla of evidence of actual misappropriation, Plaintiffs would have uncovered it at some

point in the past nine months in the course of seeking to protect and secure what they claim are




GREENBERG TRAURIG, LLP  ATTORNEYS AT LAW  WWW.GTLAW.COM
MetLife Building, 200 Park Avenue  New York, New York 10166  Tel 212.801.9200      Fax 212.801.6400
      Case 1:19-cv-02142-RMB-BCM Document 69 Filed 04/15/19 Page 7 of 9

April 15, 2019
Page 7

highly confidential trade secrets. The allegation that Fowler “could” have downloaded source

code speaks volumes. Plaintiffs allege what he could have done because they patently lack any

evidence that he did so.            These are the type of conclusory allegations, made solely to

manufacture jurisdiction, that federal courts should disregard.

         To the extent Plaintiffs’ claims hinge on the Individual Defendants’ general knowledge

of clearing software and systems, that is not a sufficient basis to establish a violation of the

DTSA. See JJ Plank Co., LLC v. Bowman, No. CV 18-0798, 2018 WL 4291751, at *9 (W.D.

La. Sept. 7, 2018) (“The law permits him to use his memory, experience, skills, even those

developed during his former employment, in his new position[.]”). Consequently, Plaintiffs’

claims under the DTSA are legally insufficient.

         B.        Plaintiffs Have Not Adequately Pled a Copyright Infringement Claim.

         “To prevail on a claim of copyright infringement, plaintiff must demonstrate both (1)

ownership of a valid copyright and (2) infringement of the copyright by the defendant. Courts

have held that a copyright claim must allege (1) which specific original works are the subject

of the copyright claim, (2) that plaintiff owns the copyrights in those works, (3) that the

copyrights have been registered in accordance with the statute, and (4) by what acts during what

time the defendant infringed the copyright.” Sullivan, 2015 WL 4393316, at *4. As Plaintiffs

concede, in order to state valid claim for copyright infringement, they must present either

“evidence of actual copying” or demonstrate that there is “a substantial similarity between the

copyrighted material and the new materials.” (ECF No. 7, Pl. Memo. of Law ISO Order to

Show Cause at 31.)

         Plaintiffs have not and cannot present any such allegations. Most importantly, there are

no “new materials” at issue in this case. Plaintiffs make no allegations regarding actual



GREENBERG TRAURIG, LLP  ATTORNEYS AT LAW  WWW.GTLAW.COM
MetLife Building, 200 Park Avenue  New York, New York 10166  Tel 212.801.9200      Fax 212.801.6400
      Case 1:19-cv-02142-RMB-BCM Document 69 Filed 04/15/19 Page 8 of 9

April 15, 2019
Page 8

infringement by the Defendants, or that Volant has created any software with “substantial

similarities” to any software copyrighted by the Plaintiffs. Notably, the Individual Defendants

joined Volant in early February, and Volant has not created or used any internal clearing

software since that date. This fact alone is fatal to Plaintiffs’ infringement claim.

         It is axiomatic that an alleged copyright owner cannot sue for infringement unless the

copyright has been registered. See Fourth Estate Pub. Benefit Corp. v. Wall-Street.com, LLC,

139 S. Ct. 881, 886 (2019). An infringement claim cannot survive when a plaintiff “fail[s] to

establish ownership of a valid copyright, an essential prerequisite for a prima facie case of

copyright infringement.” Poon v. Roomorama, LLC, No. 09-cv-3224, 2009 WL 3762115, at

*6 (S.D.N.Y. Nov. 10, 2009) (Berman, J.). To support the claim that their clearing system is

registered, Plaintiffs direct the court to two documents, neither of which identify the registration

of a clearing system or any “source code and software” (Compl. ¶ 182) that could serve as the

basis for a copyright infringement claim. (See Lek Decl., Exs. 1, 2.)

         The fact that Plaintiffs may have registered certain copyrights does not establish that

their clearing system source code or software is registered with the Copyright Office. Further,

all but one of the copyrights to which Plaintiff directs the court are over 20 years old. (See Lek

Decl., Exs. 1, 2.) Plaintiffs also point to one copyright registered in August 2018, the month

following Plaintiffs’ termination of the Individual Defendants. (See Lek Decl., Ex. 2.) However,

that registration similarly has no connection to the technology at issue. There is no reference

in the registration to clearing technology. (Id.) Further, Plaintiffs do not provide any copies of

the code that they allege was registered and then copied. (Id.)

         In sum, Plaintiffs’ copyright infringement claims are wholly meritless and are not

sufficient to serve as a basis for federal jurisdiction.



GREENBERG TRAURIG, LLP  ATTORNEYS AT LAW  WWW.GTLAW.COM
MetLife Building, 200 Park Avenue  New York, New York 10166  Tel 212.801.9200      Fax 212.801.6400
      Case 1:19-cv-02142-RMB-BCM Document 69 Filed 04/15/19 Page 9 of 9

April 15, 2019
Page 9

                                                  CONCLUSION

         For these reasons, Defendants respectfully submit that this Court should dismiss this

case for lack of federal subject-matter jurisdiction.

                                                         Sincerely,

                                                         GREENBERG TRAURIG, LLP


                                                         /s/ Toby S. Soli
                                                         Toby S. Soli
                                                                -and-
                                                         Howard Schiffman
                                                         SCHULTE ROTH & ZABEL LLP
                                                         Counsel for the Volant Defendants


                                                         FORD O’BRIEN LLP


                                                         /s/ Robert S. Landy______________________
                                                         Robert S. Landy
                                                         Counsel for the Individual Defendants




GREENBERG TRAURIG, LLP  ATTORNEYS AT LAW  WWW.GTLAW.COM
MetLife Building, 200 Park Avenue  New York, New York 10166  Tel 212.801.9200      Fax 212.801.6400
